Case 19-40512-elm13 Doc 47 Filed 06/21/19            Entered 06/21/19 11:49:33        Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

IN RE                                            )
        ANTHONY DAVON JONES                      )           CASE NO. 19-40512-ELM
        ERICA RHODES JONES                       )           Chapter 13
        Debtors                                  )

                              MOTION OF CARVANA, LLC.
                         TO ALLOW LATE FILED PROOF OF CLAIM

TO THE HONORABLE JUDGE OF SAID COURT:


NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE
IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT
501 W. TENTH STREET, ROOM 147, FORTWORTH, TEXAS 76102-3643 BEFORE
CLOSE OF BUSINESS AT LEAST 21 DAYS FROM THE DATE OF SERVICE
HEREOF. ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
CLERK, AND A COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING
PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS
FILED A HEARING MAY BE HELD WITH NOTICE ONLY TO THE OBJECTING
PARTY. IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED,
AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR
THE NOTICED ACTION MAY BE TAKEN.

        Comes now Carvana, LLC, ("Movant"), a secured creditor of Debtors and files this its

Motion To Allow Late Filed Proof of Claim Pursuant to FRBP 9006 (b)(3)(herein after referred

to as “Motion”) and for such objection would show unto this Court the following:

        1.      On February 4, 2019, the Debtors filed a petition and schedules for this Chapter

13 Case.

        2.      The bar date for filing claims for the creditor was April 15, 2019 pursuant to FBR

3002(c).

        3.      A proof of claim for Movant is attached hereto pending the Court’s approval to

file such claim. .
Case 19-40512-elm13 Doc 47 Filed 06/21/19             Entered 06/21/19 11:49:33           Page 2 of 3




       4.      The deadline was missed because creditor failed to timely file the Proof of Claim.

An affidavit stating excusable neglect is attached as Exhibit 1.

       5.      Creditor is seeking to extend the time to file a Proof of Claim based on excusable

neglect. See Pioneer Investment Services Co. v. Brunswick Associates, 507 U.S. 380 (1993).

               WHEREFORE, PREMISES CONSIDERED, Movant prays that this court allow

its proof of claim to be entered and allowed as filed with this Court, to permit the Trustee to pay

its claim, along with other creditors, and for such other and further relief at law and equity to

which the creditor may be entitled.

                                                      Respectfully requested,
                                                      JACK O'BOYLE & ASSOCIATES

                                               By:      /s/ Jack O’Boyle              .
                                                      JACK O'BOYLE
                                                      Bar No. 15165300
                                                      P.O. Box 815369
                                                      Dallas, Texas 75381
                                                      P: (972) 247-0653
                                                      F: (972) 247-0642
                                                      ecf@jackoboyle.com
                                                      Attorneys for Movant.
Case 19-40512-elm13 Doc 47 Filed 06/21/19             Entered 06/21/19 11:49:33         Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing motion has been
sent to the persons listed below electronically or by first class mail on this 21st day of June 2019:

 Leinart Law Firm                                        Pam Bassel
 11520 N. Central Exprwy., Ste. 212                      Chapter 13 Trustee
 Dallas, TX 75243                                        7001 Blvd., 26. Ste. 150
                                                         NRH, TX 76180

 Antony & Erica Jones                                    United States Trustee
 5305 Rio Bravo Drive                                    1100 Commerce St., Room 976
 Arlington, TX 76017                                     Dallas, TX 75242




                                                 /s/ Jack O’Boyle
                                               Jack O'Boyle
